Citation Nr: 1733529	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from May 2004 to November 2004.  The Veteran served on active duty from May 2007 to June 2008.  He has service in the Marine Corps Reserves both prior to and after his period of active duty service.  

This matter is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought on appeal.
The Veteran was scheduled for a videoconference hearing before the Board in June 2015.  Notice of this hearing was sent to the Veteran in May 2015 and was not returned as undeliverable; however, he failed to report for the hearing and has not requested that the hearing be rescheduled. 

In July 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran specifically claims that he began having trouble sleeping upon his return from Iraq in April 2008, and attributes the onset of his currently diagnosed sleep apnea to that time.

A VA addendum medical opinion is necessary before the claim can be decided on the merits.  The Veteran was afforded a VA examination in November 2015, which diagnosed the Veteran with sleep apnea.  The examiner provided a negative nexus medical opinion, but by way of rationale, simply indicated that the Veteran's service treatment records from May 2007 to June 2008 included no complaints or diagnoses of sleep apnea, and that the Veteran was not diagnosed with sleep apnea until February 2010.  Moreover, the examiner generally stated that the preponderance of the medical evidence and expertise reveals the proximate cause of obstructive sleep apnea to be a developmentally narrow otopharyngeal airway, often with superimposed elevation of BMI and/or natural aging, but did not indicate whether such was this case for this Veteran.   Accordingly a new opinion should be obtained on remand.  




Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records not already associated with the file.

2.  Ask the original November 2015 VA examiner (or another VA physician if the November 2015 VA examiner is not available) to provide an addendum opinion regarding the etiology of the Veteran's sleep apnea.  His claims file must be reviewed by the examiner in conjunction with the examination.  

After reviewing the relevant evidence in the claims file, the VA examiner should indicate whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current sleep apnea had its onset in, or is otherwise related to his period of active service from May 2007 to June 2008, to include his service in Iraq.  

In formulating the opinion, the examiner should specifically consider and discuss the November 2008 VA treatment record documenting the Veteran's snoring, the October 2009 VA treatment record documenting the first symptoms of sleep apnea, the February 2010 VA sleep study that first diagnosed the Veteran with sleep apnea, and the Veteran's statements that he first began experiencing symptoms of sleep apnea during active duty.  

If silence in the record is clinically significant, this should be made clear with a medical explanation as to why this is the case.  If the Veteran's initial complaints of sleep problems and snoring are attributable to another disease or disability, this should also be made clear.  

All opinions provided should be accompanied by a supporting medical rationale.

2.  Readjudicate the claim of entitlement to service connection for sleep apnea.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




